ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Al Mulla Rental and Leasing                  )      ASBCA No. 59620
                                             )
Under Contract No. W52PlJ-08-D-0022          )

APPEARANCES FOR THE APPELLANT:                      Douglas C. Proxmire, Esq.
                                                    Christina K. Scopin, Esq.
                                                     Venable LLP
                                                     Tysons Comer, VA


APPEARANCES FOR THE GOVERNMENT:                     Raymond M. Saunders, Esq.
                                                     Army Chief Trial Attorney
                                                    CPT Lyn P. Juarez, JA
                                                     Trial Attorney

                                  ORDER OF DISMISSAL

       For reasons indicated by one or both parties, the Board is unable to proceed with
disposition of the above appeal for an inordinate length of time due to factors not within
the control of the Board. Accordingly, the above appeal is hereby dismissed without
prejudice pursuant to Board Rule 18(b). Unless either party or the Board acts to reinstate
the appeal within one year from the date of this Order, the dismissal shall be deemed with
prejudice.

         Dated: 21 January 2015




                                                 Administrative Judge
                                                 Acting Chairman
                                                 Armed Services Board
                                                 of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59620, Appeal of Al Mulla Rental
and Leasing, rendered in conformance with the Board's Charter.

Dated:

                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals